



logommc2015.jpg [logommc2015.jpg]
 
Steven A. Mills
Chairman of the Compensation Committee of the Board of Directors
Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, New York 10036
www.mmc.com






Exhibit 10.1


September 19, 2017


Daniel S. Glaser
[Address]
[City, State, Zip Code]


Subject:    Terms of Employment


Dear Dan:
This third amendment to the letter agreement, dated September 18, 2013, between
you and Marsh & McLennan Companies, Inc., as amended by the first amendment
dated June 11, 2014 and second amendment dated May 18, 2016 (collectively, the
"Letter Agreement"), revises the terms and conditions of your employment as
follows:
1.
Exhibit A to the Letter Agreement shall be deleted and replaced in its entirety
with the attached Exhibit A.

The terms of this third amendment are effective as of February 22, 2017. Except
as amended by this third amendment, the Letter Agreement will continue to govern
your employment as the President and Chief Executive Officer of Marsh & McLennan
Companies, Inc.
Please acknowledge your agreement with the terms of the Letter Agreement, as
amended by this third amendment, by signing and dating this and the enclosed
copy of this third amendment and returning it to me.


Sincerely,




/s/ Steven A. Mills
Steven A. Mills
Chairman of the Compensation Committee of the Board of Directors
Marsh & McLennan Companies, Inc.




Accepted and Agreed:




/s/ Daniel S. Glaser    
(Signature)        


9/19/17        
(Date)



--------------------------------------------------------------------------------







September 19, 2017
Daniel S. Glaser
Page 2
















Exhibit A
Board or Committee Memberships
• International Advisory Board of BritishAmerican Business
• Board of Trustees of The Institutes
• Board of Trustees of Ohio Wesleyan University
Annual Base Salary
$1,400,000
Annual Target Bonus Opportunity
Bonus awards are discretionary. Target bonus of $2,800,000. Actual bonus may
range from 0% - 200% of target, based on achievement of individual performance
objectives, and/or Marsh & McLennan Companies’ performance as Marsh & McLennan
Companies may establish from time to time.
Annual Target Long-Term Incentive Opportunity
Long-term incentive awards are discretionary. Target award of $9,500,000 (based
on grant date fair value).
Other Benefits
• You will have access to a car and driver for business purposes and for
work/home travel purposes.
• You will have access to corporate aircraft for personal travel, up to $130,000
in aggregate incremental cost each calendar year, commencing with the 2017
calendar year, as calculated by the Company for disclosure purposes for the
Summary Compensation Table of the Company’s Proxy Statement; provided that this
amount and calculation methodology will be reviewed from time to time and
subject to adjustment to reflect market trends. The Company currently calculates
incremental cost by adding the incremental variable costs associated with
personal flights on the aircraft (including hourly charges, taxes, passenger
fees, international fees and catering).
If the imputed income attributable to these benefits is taxable to you, then the
taxes associated with this taxable income will not be reimbursed or paid by the
Company.


